               Case 1:20-cv-01297-JMF Document 63 Filed 04/15/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NEVILLE MCFARLANE et al., individually and on                          :
behalf of all others similarly situated,                               :
                                                                       :
                                   Plaintiffs,                         :     20-CV-1297 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
ALTICE USA, INC.,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         In an Opinion and Order issued on March 8, 2021, the Court held that the Arbitration Provision
at issue in Altice’s motion to compel “does not apply to Plaintiffs’ claims to the extent that they lack
any nexus to the cable service agreement — that is, to the extent that they are not brought by Plaintiffs
in their capacities as current or former Altice subscribers.” McFarlane v. Altice USA, Inc., No. 20-
CV-1297 (JMF), 2021 WL 860584, at *9 (S.D.N.Y. Mar. 8, 2021) (ECF No. 58). Because Plaintiffs’
submissions were somewhat ambiguous as to whether they brought any claims in that capacity,
however, see id.; ECF No. 30, the Court gave Plaintiffs an opportunity to amend their complaint “to
make clear that their claims arise from their employment at Altice and not their cable service, and to
remove any allegations and claims suggesting otherwise,” id. (internal quotation marks and citation
omitted). In the Second Amended Complaint filed on March 29, 2021, Plaintiffs did just that. See
ECF No. 59.

        In its response, Altice largely does not dispute that Plaintiffs’ Second Amended Complaint
clarifies that they bring claims solely in their capacity as current and former employees. See ECF No.
67. Instead, Altice re-briefs the question of the Arbitration Provision’s enforceability as to such
claims, which the Court squarely settled in its prior Opinion and Order. The invitation to file a
supplemental brief was not an opportunity for a second bite at that apple, but rather was directed at the
implications of any amendment in light of the Court’s holding. See McFarlane, 2021 WL 860584, at
*9. The only reference in Altice’s brief to the relevant issue is in a footnote pointing out that
Plaintiffs’ proposed class does not expressly exclude non-employee subscribers. See ECF No. 62 at 1
n.2. The Court will not consider an argument made only in a footnote. And, in any event, the
definition of the class can and will be addressed at the class certification stage. Accordingly, and for
the reasons set forth in the Court’s prior Opinion and Order, Altice’s motion to compel arbitration,
ECF No. 47, is DENIED in its entirety.

        SO ORDERED.

Dated: April 15, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
